Appeal: 13-1473      Doc: 64        Filed: 07/01/2014   Pg: 1 of 2

                                            UNPUBLISHED
                                                                          FILED: July 1, 2014

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 13-1473
                                          (1:12-cv-00212-JKB)
                                         ___________________

        REYA C. BOYER-LIBERTO

                        Plaintiff - Appellant

        v.

        FONTAINEBLEAU CORPORATION, trading as Clarion Resort Fontainebleau
        Hotel; LEONARD P. BERGER

                        Defendants - Appellees

        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; METROPOLITAN
        WASHINGTON EMPLOYMENT LAWYERS ASSOCIATION; PUBLIC
        JUSTICE CENTER

                        Potential Amici Curiae

                                         ___________________

                                              ORDER
                                         ___________________

                  A majority of judges in regular active service and not disqualified having

        voted in a requested poll of the court to grant the petition for rehearing en banc,

              IT IS ORDERED that rehearing en banc is granted.
Appeal: 13-1473   Doc: 64         Filed: 07/01/2014   Pg: 2 of 2


        Counsel shall file 15 additional paper copies of all briefs and appendices previously

        filed in this case within 10 days.

              This case is calendared for oral argument on 9/18/2014.

                                                For the Court

                                                /s/ Patricia S. Connor, Clerk